PER CURIAM.
This ease has been heard and reviewed by the court. Chief Justice Vollack, Justice Mullarkey, and Justice Hobbs favor approval of the action of the Title Setting Board. Justice Lohr, Justice Kirshbaum, and Justice Scott are in favor of disapproving the action of the Title Setting Board. Justice Kourlis did not participate.
The court is equally divided with one justice not participating. Accordingly, the action of the Title Setting Board is approved by operation of law. C.A.R. 35(e).
KOURLIS, J., does not participate.